VookiJíes, J.
The plaintiff alleges that he is holder and owner of a certain note for the sum of six hundred dollars, drawn by John Oalhoun to the order of and endorsed by Gharles R. Shaw, dated at New Orleans on the 27th January, 1849, and payable ninety days afterdate; that on the day of its maturity it was duly protested for non-payment, of Which due notice was given to the endorser, Shaw.
The note appears to have beeri endorsed specially by Shaw to the order of Allen Rill, and by Allen Rill to the order of the City Bank of New Orleans? ■ and at the request of the latter protested for non-payment. The signature of Allen Hill as such endorser is stricken out. It is neither alleged nor proved by whom, and at what date this note Was transferred to the plaintiff. In a former action brought Upon it in the Sixth District Court of New Orleans, on the 26th of April, 1854, and dismissed upon exception, which is in evidence, it is alleged by plaintiff that he is holder and owner of the note “left with him as collateral security, and which he feels bound to sue on to avoid prescription.” But it is not alleged what was the nature of the principal obligation for which it was left with him as such collateral security, and by whom, and at what time it was so left. On the 3d of July, 1850, the defendant made a voluntary surrender of his property to his creditors in the Second District Oourt of New Orleans, and by a judgment thereon rendered on the 29th January, 1851, was fully discharged from all liabilities to his creditors in accordance with law. Gharles R. Shaw appears to have been placed on his bilan as follows :
“ One note due 27-30 April, 1849, favor O. R. Shaw, $600.”.
The defendant pleads his discharge as a peremptory exception or bar to the plaintiff’s right of action.
The Court below gave judgment for defendant, and plaintiff has appealed.
We think it is a sufficient reason for not disturbing the judgment that the plaintiff has not made out a title to the note. On its face and as the evidence stands, its title is not in the plaintiff.
It is, therefore, ordered and decreed that the judgment of the District Court be affirmed with costs in both Courts.
Re-hearing refused.